          Case 1:20-cv-01312-UNA Document 3 Filed 06/08/20 Page 1 of 2                       FILED
                                                                                                    6/8/2020
                                                                                        Clerk, U.S. District & Bankruptcy
                                                                                        Court for the District of Columbia
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                          )
CEDRIC H.E. GRAVES, II,                   )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                      Civil Action No. 20-01312 (UNA)
                                          )
STATE OF OREGON EMPLOYMENT                )
DEPARTMENT, et al.,                       )
                                          )
            Defendants.                   )
_________________________________________ )


                                  MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the application and

dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3)

(requiring the court to dismiss an action “at any time” it determines that subject matter

jurisdiction is wanting).


       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under these statutes, federal jurisdiction is available

when a “federal question” is presented or the parties are of diverse citizenship and the amount in

controversy exceeds $75,000. Here, plaintiff alleges that the State of Oregon has not paid him

unemployment benefits.
          Case 1:20-cv-01312-UNA Document 3 Filed 06/08/20 Page 2 of 2




       Notwithstanding plaintiff’s conclusory assertions of discrimination based on his race,

gender and religion, see Compl. at 3-4, the complaint presents no federal question. Nor does the

complaint allege diversity jurisdiction, as the parties all are citizens of the same state. Because

the complaint establishes no basis for this Court’s jurisdiction, the complaint and this civil action

will be dismissed without prejudice. A separate order accompanies this Memorandum Opinion.




DATE: June 8, 2020                                    /s/
                                                      EMMET G. SULLIVAN
                                                      United States District Judge
